SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

698
KA 13-00069
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

KELLY L. SMITH, DEFENDANT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (JOSEPH G. FRAZIER OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (LAURA T. BITTNER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Sara S.
Farkas, J.), rendered December 19, 2012. The judgment convicted
defendant, upon her plea of guilty, of attempted criminal sale of a
controlled substance in the fifth degree.

     It is hereby ORDERED that said appeal is unanimously dismissed
(see People v Griffin, 239 AD2d 936).




Entered:   June 13, 2014                           Frances E. Cafarell
                                                   Clerk of the Court